UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GUY D. LIVINGSTONE,
                                                               ECF CASE
                              Plaintiff,
             - against -                                       1:19-cv-00839 (DLI) (SJB)

TOUGH MUDDER INCORPORATED and                                  SECOND AMENDED
ACTIVE NETWORK, LLC,                                           COMPLAINT
                     Defendants.
                                                               JURY TRIAL I)EMANllED




              Plaintiff, Guy D. Livingstone ("Plaintiff' or "Livingstone"), by his attorneys,

Golenbock Eiseman Assor Bell & Peskoe LLP, for his Second Amended Complaint against

defendants, Tough Mulder Incorporated ("TMI") and Active Network, LLC ("Active"), alleges

on knowledge as to his own actions, and otherwise on information and belief, as follows.

                                NATURE OF THE ACTION

               1.      This action arises out of TMI's willfiil and material refusal to honor

contractual obligations to its minority shareholder, Livingstone.    Instead of honoring those

obligations, TMI has conveyed valuable consideration to its majority shareholder at

Livingstone's expense.

               2.      Some of TMI's breaches were facilitated and coordinated by its lender,

Active. For the last several years, following Livingstone's departure as an officer of TMI, TMI

has been in continuous financial distress, despite Active's extension of approximately

$18 million of credit to TMI in 2017 and 2018. In December, 2018, following unsuccessful

efforts to find a buyer for TMI, Active induced TMI to make payments and other financial

promises to TMI's majority shareholder, on the condition that the majority shareholder resign




3359613. 1
from TMPs board of directors, appoint Active's designees to TMI's board of directors, and

resign as TMI's chief executive officer.     This resulted in Active —and its ultimate paz~ent

company, non-party Global Payments Inc. —gaining control over TMI's operations and

management, and in TMI breaching contractual obligations to Livingstone.

               3.     Additionally, a promissory note held by Livingstone that is at issue in this

action became due and owing on August 15, 2019, and has not been paid by TMI.

               4.     As a result of TMI and Active's actions, Livingstone has been injured in

an amount not less than $4.3 million.

                                         THE PARTIES

               5.     Plaintiff, Guy D. Livingstone, is an individual residing in Switzerland

Livingstone is a citizen of the United Kingdom of Great Britain and Northern Ireland. He is not

a citizen of the United States of America, is not admitted for permanent residence in the United

States, and is not domiciled in any State within the United States.

               6.     Upon information and belief, Defendant Tough Madder Incorporated is a

corporation organized under the laws of the State of Delaware, with its principal place of

business located within this District at 15 Metrotech Center, 7th Floor, in Brooklyn, New York.

TMI is registered with the New York State Department of State to do business within New York.

               7.     Defendant Active Network, LLC, is a limited liability company organized

under the laws of the State of Delaware, with its principal place of business located at 717 N

Harwood Street, Suite 2500, in Dallas, Texas. Active is registered with the New York State

Department of State to do business within New York.

                                JURISDICTION AND VENUE

               8.      This Court has subject matter jurisdiction over this civil action pursuant to

28 U.S.C. § 1332(a)(2). This civil action is between a citizen of a foreign state, on the one hand,

                                                 2
3359613. 1
and citizens of States, nn the other. The matter in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

                   9.     This Court has personal jurisdiction over all of the defendants pursuant to

New York Civil Practice Law and Rules ("CPLR") § 301. To the extent that any defendant is

not located in New York, this Court also has personal jurisdiction under CPLR § 302(a) because

this action arises out of each defendant's transaction of business in New York.

                   10.    Venue is proper in this District pursuant to 28 U.S.C. ~ 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

District, and a substantial part of the conduct complained of herein occurred in this District.

                                    FACTUAL BACKGROUND

A.           Livingstone's Kelationship to TMI

                   1l.    TMI was founded by Livingstone and nozl-party William Dea~1 ("Dea~1")

in or around 2009. Since its inception, TMI has produced and sold tickets to mass participation

obstacle course events, domestically and globally.

                   12.    When TMI was founded, Dean owned 6U% of the company and

Livingstone owned 40%. At all times since then, Livingstone has been a minoz•ity owner of TMI

and Dean has been the majority owner.

                   13.    Initially, Livingstone served as an officer of TMI and was significantly

involved in the operation and management of TMI.

                   14.    In 2013, as part of an agreement with TMI, Livingstone sold some of his

equity to TMI, ceased serving as an officer of TMI and ceased his involvement in TMI's day-to-

day operations.

                   15.    After Livingstone ceased his involvement in TMI's operations, TMI

suffered a continuous and precipitous financial decline. For example, in 2012 —the last full year

                                                    3
3359613. 1
of Livingstone's involvement in TMI's operations and management — TMI posted a yearly profit

of approximately $10 million. In 2013 —the year of Livingstone's departure — TMI's yearly

profit fell to $4 million. Since 2013, TMI has posted a yearly loss in every calendar yeaz• except

for 2015, when it posted a small profit.

                  16.   Prior to July, 2015, TMI's board of directors (the "Board") was compt~ised

of two directors: Livingstone and Dean. However, following his departure as an officer of 7MI,

Livingstone had minimal or no say in TMI's affairs. All material decisions were made by Dean

or other TMI officers, with no input #rom or consultation with Livingstone or the Board.

                  17.   On or about July 30, 2015, Livingstone, Dean, TMI, a~1d certain other

parties entered into an Amended and Restated Stockholders Agreement (the "Stockholders

Agreement"). Among other things, the Stockholders Agreement provided that "the size of the

Board shall be set at and remain at no more than five (5) directors." It also provided that "Dean

shall have the right to appoint three (3) directors (one of whom may be Dean) and Livingstone

shall have the right to appoint two (2) directors, one of whom may be Livingstone."

                  18.   From that time Lmtil December, 2018, Dean had the right to control the

majority of the Board by appointing a majority of its directors. During that period, Dean served

as the Chief Executive Officer of TMI. Through his position as Chief Executive Officer and

majority shareholder, Dean controlled TMI's operations and acted as its sole decision-maker,

subject in some instances to certain minority-shareholder rights retained by Livingstone.

B.          TMI and Active

                  19.   In 2017, Active extended credit to TMI by advancing approximately

$10 million in cash to TMI, pursuant to an "Active Exchange" agreement, a ticket pre-purchase

agreement extended, upon information and belief, to some of Active's largest customers. Under



                                                 4
339613. 1
that agreement, Active "pre-purchased" tickets for future TMI events. TMI was obligated to

repay approximately $12 million to Active.

               20.    In early 2018, and despite the fact that TMI had not paid back the existing

credit, Active extended an additional $3 million in credit to TMI through the "pre-purchase" of

tickets for TMI events.

               21.    Active made additional extensions of credit throughout 2018 such that,

towards the end of that year, it had extended a total of approximately $18 million in credit to

TMI through the ticket "pre-purchase" program.

               22.    At all relevant times, Livingstone held certazn minority owner rights such

that his consent would be required in order for TMI to acquire traditional debt financing. Upon

information and belief, Active and TMI utilized the pre-purchase of event tickets instead of more

traditional financing in order to avoid the need for Livingstone's participation and consent.

               23.    Upon information and belief, sometime in 2018, TMI and Active assessed

that there was little or no chance that TMI would be able to pay back the credit extended by

Active. TMI began exploring options to sell itself to a buyer who would he able to assume or

pay oft the debt owed to Active. Active supported and directly participated in this process.

               24.    By the end of 2018, TMI and Active had been unable to come to terms

with any potential acquirer. As a result, upon information and belief, Active decided to take over

TMI's operations and management so that it could, unilaterally, make decisions for the company.

               25.    In December, 2018, with no prior notice to Livingstone, Active, Dean and

TMI entered into agreements designed to benefit Dean financially and give Active control of

TMI.




                                                 5
3359613.1
              26.     Active and TMI entered into an amendment ("Amendment No. 7") to the

Master Services Agreement under- which Active provides financing to the Company. Dean

executed Amendment No. 7 on behalf of TMI. Amendment No. 7, dated Decei~lbe~~ 21, 2018,

provides for, among other things, (a) Active's immediate payment to TMI of $675,000, (b) a

z•eduction by over $8 million in Active's pre-purchased event rights as against TMI and (c)

continued financing to TMI for several years.

              27.     Active, TMI and Dean entered into a separate agreement titled as a

"Services and Governance Agreement," also dated December 21, 2018. Dean executed the

Services and Governance Agreement on behalf of TMI and himself, individually.

              28.     The Services and Governance Agreement provides, among other things,

for (a) TMI to immediately pay Dean $675,000, and pay him $225,000 in one year, in

satisfaction of certain notes; (b) TMI to make additional payments to Dean if TMI pays amounts

owed to Livingstone under notes held by him; (c) TMI to pay Dean a salary fox two years, to be

backstopped by Active should TMI cease operations; (d) Dean to resign as chief executive

officer of TMI; and (e) Dean to exercise his right to appoint three members of TMI's board by

appointing three members designated by Active. The last obligation is explicitly required as a

condition to Active's refund to TMI of over $8 million in pre-purchased event rights.

              29.     Following execution of Amendment No. 7 and the Services and

Governance Agreement, Dean (a) resigned as chief executive officer of TMI and as a member of

the Board, and (b) appointed three individuals designated by Active to TMI's Board. Upon

information and belief, some or all of those individuals are affiliated with Active or its parent

company, non-party Global Payments. As a result, Active controls three of the five seats on the

Board, and effectively controls TMI's management and operations.



                                                6
3359613. 1
G            TMI's Agreements With Livingstone

         1.        The Intercreditor Agreement

                   3 0.   On or about October 28, 2014, Livingstone, Dean and TMI entered into an

Intercreditor Agreement (the "Intercreditor Agreement").              The Intercreditor Agreement

addressed TMI's payment of existing debt and other obligations owed to Livingstone and to

Dean.

                   31.    Among other things, Section 2(b) of the Intercreditor Agreement provides

that:

                   In the event that a Bankruptcy Proceeding or a default under any of the Notes or
                   with respect to the Livingstone Redemption Payment has occurred, the Company
                   and the Creditors agree that the order of payment with respect to the Obligations
                   will be as follows:

                          First, to the payment to Livingstone of any remaining Cash Consideration,
                          if any, owed to Livingstone under the Redemption Agreement, or if the
                          Livingstone Redemption Note has been issued in accordance with Section
                          2 of the Redemption Agreement, the remaining principal, interest and fees
                          owed under the Livingstone Redemption Note;

                          Second, to the payment of all principal, interest and fees owed by the
                          Company to Dean and Livingstone on the Fou~~der Notes, with such
                          payments to be pro-rata based on the then current outstanding principal
                          balance of each of the Founder Notes to the total outstanditag principal
                          balance of the Founder Notes; and

                          Third, to the payment to Dean of all principal, interest and fees owed by
                          the Company to Dean under the Dean Compensation Notes.

                   32.    Among other things, Section 3 of the Intercreditor Agreement provides

that:

                   (b)    Dean and the Company agree that they shall not amend any of the Dean
                          Obligations . . .without notice to and consent of Livingstone;

                   (e)    Neither the Company, Livingstone nor Dean otherwise shall take or permit
                          any action prejudicial to or inconsistent with priority positions created by
                          this Agreement, either in any Bankruptcy Proceeding or otherwise.



                                                    7
3359613. 1
                 33.   The agreements that Dean, TMI and Active entered into in December

2018 amended obligations owed by TMI to Dean such that they breached TMI's obligation under

Section 3 of the Intercreditor Agreement not to amend any such obligations without notice to and

consent of Livingstone. Livingstone was not notified of those agreements prior to execution, and

never consented to them.

                 34.   "I~MI's payment of $675,000 to Dean, pursuant to the Master Services

Agreement, was in contravention of the payment priority set forth in Section 2(b) of the

Intercreditor Agreement. For the reasons stated herein, at the time that payment was made, TMI

was in breach of the Note (as defined below), which constituted a "Livingstone Redemption

Payment" under the Intercreditor Agreement.          Therefore, at the time that TMI made the

$675,000 payment to Dean, it was obligated to make payments to Dean consistent with the

Intercreditor Agreement's payment priority, which it did not.

                 35.   In addition to being in contravention of the payment priority, 'TMI's

payment to Dean breached its obligation under the Intercreditor Agreement not to "take or permit

any action prejudicial to or inconsistent with priority positions created by this Agreement."

            2.   The Redemption Abreement

                 36.   On or about June 28, 2016, Livingstone, Dea~~ and TMI entered into a

Third Amended and Restated Redemption Agreement (the "Redemption Agreement''). As a

result of the Redemption Agreement (in its amended and/or original forms), Livingstone

transferred and conveyed some of his equity interest in TMI back to TMI.

                 37.   Among other things, Section 7 of the Redemption Agreement provides

that TMI shall pay Livingstone $175,000 each year in quarterly payments commencing in May 1,

2016, with such amount being increased to $200,000 starting on May 1, 2017 (the "Extension

Payments")

                                                 8
339613. 1
                 38.    The terms of the Redemption Agreement state that TMI shall accrue, and

not actually pay, the Extension Payments until such time as TMI satisfied certain conditions with

its existing lender. Those conditions were satisfied at least as of March, 2017, at which time

TMI was obligated to pay to Livingstone all accrued Extension Payments and obligated to

commence paying all Extension Payments on the agreed-to schedule.

                 39.    Despite these obligations, TMI has failed to make Extension Payments to

Livingstone, in an amount not less than $314,084.

                 40.    Additionally, the terms of the Redemption Agreement require TMI to pay

for, or reimburse Livingsto~~e foz•, the cost of Livingstone's operation of a cellular telephone in

the United States. Beginning in December, 2018, TMI ceased paying tor, or reimbursing, this

expense.

                 41.    Finally, the terms of the Redemption Agreement require TMI to make a

$12,000 annual payment to Livingstone, due on January 15 of each year. TMI failed to make

this payment in 2019.

            3.   The Note

                 42.    On or about August 15, 2018, Livingstone and TMI entered into a

Promissory Note (the "Note"), with TMI as the obligor and Livingstone as the Payee. The Note

is for the principal amount of $3,000,000. By its own terms, the Note matured nn August 15,

2019. The Note provides a schedule for the payment of interest to Livingstone.

                 43.    The issuance of the Note was contemplated in the Redemption Agreement,

under which Livingstone assigned, transferred and conveyed certain of his shares in TMI to ~'MI,

in exchange for TMI's promise to pay him $3,000,000. The Redemption Agreement provided

that in the event TMI failed to pay Livingstone that amount by certain dates, it would issue a




                                                 9
3359613.1
promisor°y note to Livingstone. TMI failed to pay that amount in the t•equired time, and ~s a

result, issued the Note to Livingstone.

               44.     The Note therefore is a "Livingstone Redemption Note" as defined in the

Intercreditor Agreement, such that any default under the Note triggers the payment priority set

forth in Section 2(b) of the Intercreditor Agreement.

               45.     Section 2 of the Note states that the following events, among others, shall

constitute an event of default under the Note:

               (1) if Maker fails to pay when due (i) any payment of principal or interest on this
                   Note or (ii) any amounts owing to Payee in respect of t11e Redemption
                   Agreement, and such failure continues for five (5) business days after the
                   Payee notifies Maker thereof in writing; [or]

               (4) if a default oz• event of default (subject to any grace or cure period provided in
                   the applicable agreement, document or instrument) shall occur under (A) any
                   of the this Note, the Redemption Agreement or the Intercreditor Agreement
                   dated as October 28, 2014, by a~1d among the Company, the Holder and
                   William T. Dean, (B) any agreement between the Company and the Holder or
                   (C) any other material agreement, mortgage, document ox instruz~ent pursuant
                   to which the Company is obligated....

               46.     TMI's defaults under the Redemption Agreement (as described herein)

and the Intercreditor Agreement (as described herein) constitute defined events of default under

the Note.

               47.     Section 2(b) of the Note provides that upon the occurrence of an event of

default, the entire principal amount of the Note becomes immediately due and payable, along

with any unpaid interest, interest at a default rate accruing from the date of the default, and all

reasonable costs and expenses (including reasonable attorneys' fees) incurred by Livingstone in

connection with his exercise of any rights and remedies under the Note.

               48.     On or about January 24, 2019, Livingstone, through his counsel,

demanded that TMI pay all amounts due under the Note (such demand is not required as a


                                                 10
3359613.1
condition to payment). Despite that demand, T1VII has failed to pay Livingstone any amounts

due under the Note.

               49.     By its own terms, the Note matured on August 15, 2019.

               50.     "I'MI did not pay the Note's principal amount or any accrued interest on or

before that date.

               5 1.    Livingstone's counsel sent TMI a Notice of Default and Demand for

Payment of the Note (the "Second Notice of Default"), which was delivered to TMI on August

19, 2019. The Second Notice of Default stated that the principal amount of the Note and any

accrued interest on the unpaid principal balance was due and payable on August 15, 2019. "I,he

Second Notice of Default further stated that no such payment had been made as of August 15,

2019, and that "[s]hould that failure to pay those amounts continue for five business days

following the date of this letter, the Company will be in default of the Note pursuant to Section
Z~a~~ 1~ „

               52.     TMI never responded to the Second Notice of Default. TMI failed to

make any payments on the Note during the Note's five-business-day cure period.

               53.     TMI has never articulated any purported defense or excuse for its failure

to make payments required by the Note. In fact, in asince-dismissed New York state lawsuit by

Livingstone against TMI regarding TMI's failure to pay the Note, TMI did not assert any

substantive defenses to the allegations that the Note is valid, due and owing, and that TMI leas

failed to pay the amounts owed.

                                   FIRST CAUSE OF ACTION

                      (Breach of the Redemption Agreement, against TMI)

                54.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 47 as if fully set forth herein.


339613.1
               55.      The Redemption Agreement is a valid, binding contract between TMI and

Livingstone.

               56.      Livingstone has performed all of his material obligations pursuant to the

terms of the Redemption Agreement.

               57.      In breach of the terms of the Redemption Agreement, TMI has failed to

pay Livingstone the Extension Payments.

               58.      In breach of the terms of the Redemption Agreement, TMI failed to make

an annual payment of $12,000 to Livingstone on January 15, 2019.

               59.      In breach of the terms of the Redemption Agreement, TMI has failed to

pay for, or reimburse Livingstone for, the cost of Livingstone's operation of a cellular telephone

in the United States.

               60.      TMI's failures to perform its obligations under the terms of the

Redemption Agreement constitute material breaches of that agreement.

               61.      As a direct and foreseeable consequence of those breaches, Livingstone

has suffered material injuries.

               62.      By reason of the foregoing, Livingstone is entitled to judgment against

ìMI for damages in an amount to be determined at trial, but in no event less than $326,084.

                                  SECOND CAUSE OF ACTION

                                  (Breach of the Note, against TMI)

                63.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 56 as iF fully set forth herein.

                64.     The Note is a valid, binding contract between TMI and Livingstone.

                65.     Livingstone has performed all of his material obligations under the Note.




                                                 12
3359613. 1
               66.     Pursuant to the terms of the Note, TMI's breaches of the Redemption

Agreement, as described herein, constitute material breaches of the Note.

               67.     Pursuant to the terms of the Note, TMI's breaches of the Interci•editor

Agreement, as described herein, constitute material breaches of the Note.

               68.     Pursuant to the terms of the Note, upon the occurrences of the breaches of

the Redemption Agreement and the Intercreditor Agreement, the entire principal amount of the

Note became immediately due and payable, along with any unpaid interest, interest at a default

rate accruing from the date of the default, and all reasonable costs and expenses (including

reasonable attorneys' fees) incurred by Livingstone in connection with his exercise of any rights

and remedies under the Note.

               69.      TMI has failed to pay those amounts to Livingstone.

               70.      TMI's Failure to pay those amounts is a material breach of TMI's

obligations under the Note.

               71.      As a direct and foreseeable consequence of those breaches, Livingstone

has suffered material injuries.

               72.      By reason of the foregoing, Livingstone is entitled to judgment against

TMI for damages in an amount to be determined at trial, but in no event less than $3,315,985.

                                  THIRD CAUSE OF ACTION

                      (Breach of the Intercreditor Agreement, against TMI)

               73.      Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 66 as if fully set forth herein.

                74.     The Intercreditor Agreement is a valid, binding contract between

Livingstone, TMI and Dean.



                                                13
3359613. 1
               75.    Livingstone has performed all of his material obligations under the

Intercreditor Agreement.

               76.    The agreements that Dean, TMI and Active entered into in December

2018, amended obligations owed by TMI to Dean such that they materially breached TMI's

obligation under Section 3 of the Interereditoi• Agreement not to amend any such obligations

without notice to and consent of Livingstone. Livingstone was not notified of those agreements

prior to execution, and never consented to them.

               77.    TMI's payment of $675,000 to Dean, pursuant to the Master Services

Agreement, was in contravention of the payment priority set forth in Section 2(b) of the

Intercreditor Agreement. For the reasons stated herein, at the time that payment was made, TMI

was in breach of the Note, which constituted a "Livingstone Redeinptiozl Payment" under the

Intercreditor Agreement. Therefore, at the tune that TMI made the $675,000 payment to Dean, it

was obligated to make payments to Dean consistent with the Intercreditor Agreement's payment

priority, which it did not. This constitutes a material breach of TMI's obligations under the

Intercreditor Agreement

               78.    In addition to being in contravention of the payment priority, TMI's

payment to Dean materially breached its obligation under the Intercreditor Agreement not to

"take or permit any action prejudicial to or inconsistent with priority positions created by this

Agreement."

               79.    As a direct and foreseeable consequence of TMI's breaches of the

Intercreditor Agreement, Livingstone has suffered material injuries.

               80.    By reason of the foregoing, Livingstone is entitled to judgment against

TMI for damages in an amount to be determined at trial, but in no event less than $675,000.



                                                14
3359613. 1
                                  FOURTH CAUSE OF ACTION

                      (Tortious interference with contract, against Active)

                81.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 74 as if frilly set forth herein.

                82.     Upon information and belief, at all relevant times, Active was aware of the

existence of the Intercreditor Agreement and the Note, and was aware of TMI's obligations

under those agreements. Active extended significant credit to TMI in 2017, continued to do so

through the end of 2018, and continues to do so today. Active directly participated in, and

supported, TMI's efforts to sell itself.       Upon information and belief, those and other

circumstances resulted in Active being aware of TMI's obligations under the Intercreditor

Agreement and the Note.

                83.     Active knowingly and intentionally induced TMI to breach its obligations

to Livingstone under those agreements. Active agreed to continue extending credit to TMI, to

write off significant amounts of TMI's existing debt to Active, and to give TMI other valuable

consideration in order to induce TMI to pay significant amounts of money and give other

valuable consideration to Dean. In fact, Active directly participated in TMI's giving valuable

consideration to Dean: Active advanced to TMI the $675,000 that TMI then immediately paid to

Dean under the Master Services Agreement, and Active guaranteed TMI's promise to pay Dean

a salary under the same agreement.

                84.     As a result of the consideration given to him by TMI, Dean resigned as

TMI's chief executive officer and as a Board member, and appointed Active designees to three

of the five seats on TMI's Board, thus effectively giving Active and its ultimate parent, non-

party Global Payments, control of TMI's management and operations. Upon information and

belief, Active did not have any right by contract or at law to designate members of TMI's Board

                                                 15
339613.1
or to force Dean to resign as CEO until it entered into Amendment No. 7 and the Master Services

Agreement.

               85.      As a direct result of Active's actions, TMI breached the Interereditor

Agreement and the Note, as descz•ibed herein.

               86.      As a direct and foreseeable result of Active's actions, Livingstone has

suffered material injuries.

               87.     By reason of the foregoing, Livingstone is entitled to judgment against

Active for damages in an amount to be determined at trial, but in no event less than $3,990,985.

                                   FIFTH CAUSE OF ACTION

                                (Breach of the Note, against TMI)

                88.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 85 as if fully set forth herein.

                89.     The Note is a valid, binding contract between TMI and Livingstone.

                90.    Livingstone has performed all of his material obligations under the Note.

               )1.      By its own terms, the Note matured on August 15, 2019, and payment of

the principal amount of the Note and any accrued interest on the unpaid balance was due and

owing on that date.

                92.     Section 2(a) of the Note defines several ``Events of Default." Section

2(a)(1) specifies that one such Event of Default occurs when "Maker fails to pay when due

(i) any payment of principal or interest on this Note . . .and such failure continues for five (5)

business days after the Payee notifies Maker thereof in writing."

                93.     Livingstone provided TMI with the requisite written notice of TMI's

failure to pay the amounts due under the Note on August 15, 2019, and TMI did not pay those

amounts within the applicable cure period.

                                                16
3359613.1
                    94.       TMI's failure to pay those azllounts is a material breach of TMI's

obligations under the Note.

                    95.       As a direct and foreseeable consequence of those breaches, Livingstone

has suffered material injuries.

                    96.       By reason of the foregoing, Livingstone is entitled to judgment against

TMI for damages in an amount to be determined at trial, but in no event less than $3,000,000

plus applicable interest.

                                           JURY TRIAL DEMAND

                          Plaintiff hereby demands trial by jury of all claims so triable.

                                            PRAYER FOR RELIEF

                    Wherefore, Plaintiff Guy D. Livingstone demands judgment in his favor as

follows:

             i.     On the First Cause of Action, damages in favor of Plaintiff and against defendant

TMI in an amount to be determined at trial, but in no event less than $326,084, together with

costs and expenses;

             ii.    On the Second Cause of Action, damages in favor of Plaintiff and against

defendant TMI, in an amount to be determined at trial, but in no event less than $3,315,985,

together with costs and;

             iii.   On the Third Cause of Action, damages in favor of Plaintiff and against defendant

TMI, in an amount to be determined at trial but in no event less than $675,000, together with

costs and expenses;

             iv.    On the Fourth Cause of Action, damages in favor of Plaintiff and against

defendant Active, in an amount to be determined at trial but in no event less than $3,990,985,

together with costs and expenses;

                                                        17
335)613. 1
            v.      On the Fifth Cause of Action, damages in favor of Plaintiff and against defendant

TMI, in an amount to be determined at trial but in no event less than $3,000,000, together with

applicable interest, costs and expenses;

            vi.     Prejudgment interest on the foregoing amounts;

            vii.    The costs and disbursements of this action, including reasonable attorneys' fees;



            viii.   Such other and further relief as the Court may deem just and proper.

  Dated: New York, New York                           GOLENBOCK EISEMAN ASSOR BELL&
         November 11, 2019                               PESKOF, LLI'

                                                      By: /s/ Michael M. Munoz
                                                             Michael M. Munoz

                                                      711 Third Avenue, 17th Floor
                                                      New York, New York 10017
                                                      (212) 907-7300
                                                      mmunoz@golenbock.com

                                                      A tto~neys•,for• Plaintiff~Guy D. Lzvingstone




                                                     18
3359613.1
